Order entered June 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00848-CV

    LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL., Appellants

                                               V.

            GREENVILLE LANDMARK VENTURE, LTD., ET AL, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. 10-02411-D

                                           ORDER
       We GRANT appellees’ June 19, 2013 agreed third motion for an extension of time to file

a brief. Appellees shall file their brief on or before July 1, 2013. We caution appellees that no

further extension will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE